Citation Nr: 1450767	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-37 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted]


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1951 to March 1954.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, a videoconference hearing was held before the undersigned; a transcript of the this hearing has been associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his current heart disability(ies) and hypertension are related to instances of hospitalization in service.  At the July 2014 Board hearing, the Veteran testified that he was hospitalized in service for his heart around the winter of 1952 in Verdun, France, and then again toward the end of 1953 in Frankfurt, Germany.  

The Veteran's service treatment records have been found to be fire related and are therefore largely unavailable.  A November 1956 application for outpatient treatment indicates that he was seen for dental problems in January 1954 at a field hospital Verdun, France, and in February 1954 at a dental clinic in Frankfurt, Germany.  His March 1954 separation examination notes that in 1951 he was hospitalized for a heart condition in France for 3 days, and in 1953 was hospitalized again at the same hospital for the same condition for 7 days.  The Veteran has submitted several VA Form 13055s in attempt to rebuild his medical record and obtain these hospitalization records, but because he had not limited the time frame to a two month period for each hospitalization, the RO has found each of these forms incomplete.  Given this medical treatment took place approximately 60 years ago, it seems possible that the Veteran has at times conflated the instances of hospitalization for his heart problems, which the separation examination lists as occurring in France in 1951 and 1953, with the 1954 hospitalizations for dental problems in France and Germany.  

At the July 2014 Board hearing, the Veteran reported that he began receiving VA treatment for his heart disability(ies) soon after discharge, as early as 1955, but that the earliest reference to treatment for heart problems of record was in 2002.  On May 2013 VA examination, the examiner noted diagnoses of coronary artery disease (CAD) with a date of diagnosis of 2003, congestive heart failure with a date of diagnosis of 2002,  aortic stenosis with a date of diagnosis of 2002 and atrial fibrillation with a date of diagnosis of 2002.  The May 2013 examiner appears to have had access to VA treatment records showing these diagnoses and their dates, however, these records do not appear to have been associated with the Veteran's electronic (VBMS) record.  Additionally, the May 2013 VA examiner noted the Veteran reported receiving treatment from the VAMC in Wilkes-Barre, Pennsylvania for his heart problems since 1955 and that retrieval of these archived records was submitted, but not yet received.  There is no negative response with respect to the existence of these records dating from 1955 to the early 2000s noted in the record.  As VA treatment records are constructively of record, the Veteran's VA treatment records from 1955 onward, to the extent they exist, must be secured and associated with the record.  If any of these records are deemed unavailable, a formal finding of such must be included in the record. 

The May 2013 VA examiner noted the Veteran's March 1954 separation examination shows two instances of hospitalization for heart problems and that the Veteran reported that he experienced vertigo while stationed in France in 1952 and he was evaluated at a field hospital and then hospitalized in Verdun, France where he was diagnosed with bradycardia.  The examiner noted that symptomatic bradycardia can be a symptom of underlying coronary disease and that the Veteran does have a cardiac condition requiring a pacemaker.  The examiner opined that the Veteran's current cardiac condition is at least as likely as not related to the heart condition that was treated in France in 1951. 

Because the May 2013 VA examiner did not address the claim of service connection for hypertension or the Veteran's history of smoking or other contributory factors for cardiac problems including family history and the Veteran's diabetes mellitus, the RO requested an additional medical opinion. 

The June 2013 medical examiner reviewed the record and the May 2013 VA examination, and noted that the Veteran reported being seen for heart problems in France where bradycardia was diagnosed, but that there were no findings relating to blood pressure or hypertension.  The examiner noted that the Veteran was evaluated at a May 2005 VA examination where he was described as insulin-dependent diabetic with microvascular and macrovascular disease, complicated by hypertension, coronary artery disease, valvular disease, and status-post coronary artery bypass surgery.  From review of the record, it appears the examiner is referring to May 2005 treatment records following the Veteran's aortic valve replacement.  The examiner noted that details for how hypertension was first diagnosed or treated were not available in the claims file and there was no mention in the claims file if the Veteran had further symptoms due to bradycardia which in turn caused any congestive heart failure.  The examiner found that given the limited available information, it is difficult to come to a conclusion regarding whether the Veteran's current heart conditions are related to his reported history of bradycardia and hypertension.  

Because of the outstanding VA treatment records from 1955 to present (to include records from the early 2000s which appear to have been reviewed by the May 2013 examiner, but have not been associated with the Veteran's electronic record) and the fact the June 2013 examiner could not offer an opinion as to whether the Veteran's heart disabilities and hypertension are related to service (nor did the June 2013 examiner comment, as requested, on the effect of other contributing factors such as family history and the Veteran's history of smoking and diabetes mellitus), the Board finds that an addendum opinion should be prepared to address the remaining medical questions. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should make any further reasonable efforts to secure the records of the Veteran's hospitalizations in service noting that his separation examination indicates he was hospitalized twice for heart problems, both in Verdun, France, in 1951 and 1953 at the 32nd station hospital.  He should provide a two-month window for the hospitalization dates, if possible.  The information received should be associated with the claims folder.  All attempts to obtain records which are ultimately not obtained should be documented.  The AOJ shall inform the appellant if the VA is unable to secure any of the relevant records sought, should notify him of its efforts, and should describe any further action to be taken in this regard. These efforts should continue until it is reasonably certain that these records do not exist or that further efforts to obtain those records would be futile.

2.  The AOJ should ask the Veteran to identify all providers of evaluations or treatment he has received for his heart disabilities and hypertension since his discharge from service and to provide the authorizations necessary for VA to obtain complete clinical records of all such private evaluations and treatment. 

The AOJ should secure for the record copies of complete clinical records (those not already in the record) of all evaluations/treatment from the identified providers.  He should be notified if any private records sought are not received pursuant to the RO's request (and reminded that ultimately it is his responsibility to ensure that private records are received).

3.  Obtain all of the Veteran's available VA treatment records from 1955 to the present, to include records from the early 2000s noting heart problems.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.

4.  Obtain an addendum opinion.  Based on review of the record, the opinion provider should respond to the following:

a.  Is it at least as likely as not (i.e., probability of at least 50 percent) that any current heart disorder is etiologically related to or had its onset during the Veteran's active military service, to include the hospitalizations therein?  The examiner is asked to consider, and comment upon as necessary, the effect, if any, of other contributing factors such as family history and the Veteran's history of smoking and diabetes mellitus. 

b.  Is it at least as likely as not (i.e., probability of at least 50 percent) that the Veteran's hypertension is etiologically related to or had its onset during the Veteran's active military service, to include the hospitalizations therein?  The examiner is asked to consider, and comment upon as necessary, the effect, if any, of other contributing factors such as family history and the Veteran's history of smoking and diabetes mellitus. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Then review the record and re-adjudicate the claims.  If they remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



